Matter of Jody T. v State of New York (2019 NY Slip Op 03194)





Matter of Jody T. v State of New York


2019 NY Slip Op 03194


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


416 CA 18-00394

[*1]OF JODY T., CONSECUTIVE NO. 143847, FROM CENTRAL NEW YORK PSYCHIATRIC CENTER PURSUANT TO MENTAL HYGIENE LAW SECTION 10.09, PETITIONER-APPELLANT,
vSTATE OF NEW YORK, NEW YORK STATE OFFICE OF MENTAL HEALTH AND NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENTS-RESPONDENTS. 


SARAH M. FALLON, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA (CAROLINE L. LEVITT OF COUNSEL), FOR PETITIONER-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JENNIFER L. CLARK OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from an amended order of the Supreme Court, Oneida County (Charles C. Merrell, J.), entered December 18, 2017 in a proceeding pursuant to Mental Hygiene Law article 10. The amended order, among other things, determined that petitioner is a sex offender who suffers from a mental abnormality. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed without costs.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court